Citation Nr: 0941507	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  05-02 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than October 12, 
1999 for the award of service connection for cervical 
radiculopathy of the left upper extremity.  

2.  Entitlement to an effective date earlier than May 5, 2000 
for the award of service connection for lumbar radiculopathy 
of the right lower extremity.

3.  Entitlement to an effective date earlier than May 31, 
2001 for the award of service connection for lumbar 
radiculopathy of the left lower extremity.

4.  Entitlement to an effective date earlier than November 
23, 2001 for degenerative joint disease of the right hip.

5.  Entitlement to an effective date earlier than November 
23, 2001 for degenerative joint disease of the left hip.  

6.  Entitlement to an effective date earlier than November 
23, 2001 for the award of a 40 percent evaluation for lumbar 
spine arthritis with degenerative disc disease.

7.  Entitlement to service connection for pes cavus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to March 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions dated in December 2002 and 
March 2003 by the above Department of Veterans Affairs (VA) 
Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his January 2005 Form 9, the Veteran requested a travel 
board hearing.  Correspondence dated in December 2008 advised 
the Veteran that the requested hearing was scheduled for 
January 8, 2009.

A report of contact dated January 5, 2009 indicates that the 
Veteran called to cancel his hearing and he was advised to 
cancel in writing.  On January 7, 2009, the RO received a 
statement from the Veteran indicating that he was unable to 
attend the scheduled hearing due to a death in the family.  
He requested a new hearing date.  

A hearing may be rescheduled for good cause.  Pursuant to 
regulation, examples of good cause include, but are not 
limited to, illness of the appellant and/or representative, 
difficulty in obtaining necessary records, and unavailability 
of a necessary witness.  See 38 C.F.R. § 20.704(c) (2009).  

The Veteran has shown good cause and the requested travel 
board hearing should be rescheduled.  

Accordingly, the case is REMANDED for the following action:

The RO is to schedule the Veteran for a 
travel board hearing.  Provide the 
Veteran and his representative 
reasonable advance notice of the date, 
time, and location of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


